Citation Nr: 0700716	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran timely filed a substantive appeal in the 
matter of entitlement to an earlier effective date for the 
grant of service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
decisional letter of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that concluded the 
veteran's substantive appeal on the issue of an earlier 
effective date had not been timely filed.  In September 2006, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  A July 2003 rating decision granted service connection 
for bilateral flat feet, rated noncompensable effective 
August 31, 2001; notice of this decision was issued July 29, 
2003.

2.  A notice of disagreement (NOD) with the rating assigned 
was received in August 2003; a November 2003 rating decision 
reviewed the matter and increased the rating to 10 percent, 
effective August 31, 2001.

3.  In correspondence received in January 2004, the filed a 
(NOD) with the effective date assigned.

4.  A statement of the case (SOC) in the matter was issued 
April 9, 2004; the cover letter advised the veteran that to 
perfect his appeal in the matter he had to submit a 
substantive appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.  

5.  A VA Form 9 signed by the veteran's representative 
listing the issue, but nothing further, was received on 
November 19, 2004.  



CONCLUSION OF LAW

As the veteran did not timely perfect an appeal seeking an 
earlier effective date for the grant of service connection 
for pes planus, the Board has no jurisdiction to address the 
matter.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's substantive appeal pertaining to the effective date 
assigned by the July 2003 rating decision for the grant of 
service connection for pes planus.  The facts as to the date 
of receipt of the substantive appeal are not in dispute.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  

Nonetheless, the April 2004 cover letter to the SOC regarding 
the issue of an earlier effective, notified the veteran of 
the time requirements for filing a substantive appeal.  A 
December 2004 letter informed him he had not complied with 
these time limits and told him how he could appeal the 
determination that his appeal was untimely.  Additionally, a 
January 2005 SOC told him why his November 2004 VA Form 9 was 
not timely filed.  As this appeal requires a strictly legal 
determination, there is no reasonable possibility that 
further notification or assistance to the veteran would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted.  38 U.S.C.A. § 5103A.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record (and when).
B.	Factual Background, Legal Criteria, and Analysis

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
granted service connection for pes planus, rated 
noncompensable, effective August 31, 2001, was mailed to the 
veteran's latest address of record on July 29, 2003.  The 
veteran's representative filed a timely (received in August 
2003) NOD with the rating assigned.  A November 2003 rating 
decision reviewed the matter, and increased the rating for 
pes planus to 10 percent, effective August 31, 2001.  In 
January 2004, the veteran filed a timely NOD with the 
effective date assigned for the grant of service connection 
by the July 2003 rating decision.  A SOC addressing the 
matter was mailed to his most recent address of record on 
April 9, 2004.  The cover letter to the SOC notified the 
veteran that to perfect his appeal in the matter he had to 
file a Substantive Appeal; notified him of what the 
Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the SOC cover letter or 1 
year from mailing of the notice of the determination 
appealed) for filing the Substantive Appeal; and informed him 
of the requirements for requesting an extension of time to 
file his Substantive Appeal.  38 C.F.R. § 19.30.  
Accordingly, he had until July 29, 2004 (the remainder of the 
one year period following notice of the July 2004 rating 
decision) to submit a timely response/Substantive Appeal.  He 
did not request an extension of time to file a substantive 
for good cause.  Instead, his representative submitted a VA 
Form-9 on his behalf on November 19, 2004, almost four months 
after the July 29, 2004 deadline.  The VA Form 9 listed as 
his current address the address to which the RO had sent all 
pertinent correspondence.  

A December 7, 2004 letter from the RO to the veteran notified 
him that his substantive appeal had not been timely filed.  
At the September 2006 hearing, the veteran alleged that he 
did not receive notification of the July 2003 rating decision 
that granted service connection for pes planus.  He testified 
that his representative told him about the decision and he 
asked his representative to submit a NOD on his behalf.  He 
also indicated that he knows that sometimes mail does not 
leave the RO's mailroom and that in the course of his 
employment he has found stacks of mail that did not leave the 
mailroom in the RO's building.  The Court has held that in 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  The Court specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  Here, the record 
does not contain any evidence, such as notification of 
undeliverable mail, that the veteran did not receive the 
relevant documents in a timely manner or that they never left 
the RO mailroom.  His statements alone are insufficient to 
rebut the presumption of regularity in the administrative 
process.  YT, 9 Vet. App. at 199.  [It is noteworthy that the 
veteran concedes he had actual prompt notice of the July 2003 
rating decision, as he has indicated that the NOD with the 
rating received within two weeks of the decision was per his 
authorization.]  Furthermore, the veteran does not contest 
that he received the SOC in the matter of entitlement to an 
earlier effective date for the grant of service connection 
for pes planus and the attached letter advising him of the 
time limit for filing a substantive appeal.  

Hence, the evidence of record shows the veteran did not 
timely submit a Substantive Appeal.  Consequently, there is 
no need to address the matter of adequacy of the substantive 
appeal under 38 C.F.R. § 20.202.  Absent a timely Substantive 
Appeal/VA Form 9 or a timely request for an extension of time 
for submission, the Board is without jurisdiction to 
adjudicate the claim, and the appeal in the matter must be 
dismissed.  38 C.F.R. § 20.101.  The law and regulations are 
controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish that the veteran timely filed a 
Substantive Appeal with the effective date for service 
connection of flat feet assigned by a July 2003 rating 
decision is denied, and the appeal seeking an earlier 
effective date for the grant of service connection for pes 
planus is dismissed for lack of jurisdiction.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


